Citation Nr: 1810032	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of bilateral orchiopexy, rated noncompensable prior to March 7, 2007, 10 percent from March 7, 2007 through November 30, 2009, and noncompensable from December 1, 2009, to include restoration of a 10 percent rating from December 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  This appeal was certified to the Board by the RO in Philadelphia, Pennsylvania.

This matter was initially before the Board in November 2015, when it was remanded for further development.  It now returns for appellate review.  

As noted in the prior Board remand, although the RO considered a subsequent September 2009 rating decision, which reduced the Veteran's evaluation from 10 percent to noncompensable for bilateral orchiopexy effective December 1, 2009, as the rating decision on appeal, the Board finds the November 2007 rating decision is the correct decision on appeal.  The November 2007 rating decision increased the Veteran's evaluation from noncompensable to 10 percent for bilateral orchiopexy effective March 7, 2007.  Within the one-year period following notification of the November 2007 rating decision, VA received notice of disagreement from the Veteran.  Specifically, in a December 2007 Report of Contact, the Veteran indicated was he was filing a notice of disagreement with respect the effective date assigned and the evaluation assigned.  The Board finds that the Veteran's December 2007 communication must be considered a notice of disagreement and his claim for an earlier effective date for the grant of the 10 percent rating for bilateral orchiopexy is actually part and parcel of the claim for an increased rating for bilateral orchiopexy.  Following issuance of a statement in November 2013, a substantive appeal was timely received within 60 days thereafter.  As such, the November 2007 rating decision is the rating decision on appeal and the issue has been characterized as reflected on the title page.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

As for the matter of representation, in August 2017, while the appeal was in remand status, the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor Disabled American Veterans.  Hence, Disabled American Veterans is recognized as the Veteran's representative.

As noted in the November 2015 Board remand, the issues of entitlement to service connection for neuropathy of the right upper extremity and entitlement to service connection for neuropathy of the left upper extremity were raised by the record in a November 2011 statement, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Specifically, the November 2015 Board remand noted, in pertinent part, that in July 2015 testimony, the Veteran linked his reported pain to erectile dysfunction and an August 2014 male reproductive system conditions disability benefit questionnaire found the Veteran's erectile dysfunction was less likely than not related to his orchiopexy; however, a rationale for the finding was not provided.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, in November 2015, the Board found another examination was warranted, in part, to determine whether it was at least as likely as not that the Veteran had erectile dysfunction as a manifestation of his service-connected residuals of a bilateral orchiopexy.  However, the resulting August 2017 male reproductive system conditions disability benefit questionnaire merely found the Veteran did not have erectile dysfunction but did not reconcile such with the August 2014 findings.  Thus, as the record contains conflicting evidence as to the existence of erectile dysfunction and does not contain an adequate opinion as to any possible etiology, a remand for an adequate opinion is warranted.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from an appropriate VA examiner for the purpose of obtaining an opinion as to the existence of erectile dysfunction and the etiology of such.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should provide an opinion as to whether the Veteran has erectile dysfunction, and if so, whether it is at least as likely as not that the Veteran has erectile dysfunction as a manifestation of his service-connected residuals of a bilateral orchiopexy.  Rationale must be provided for the opinion proffered.  In rendering rationale for the opinion, the examiner must reconcile his/her opinion with an August 2014 male reproductive system conditions disability benefit questionnaire that found the Veteran's erectile dysfunction was less likely than not related to his orchiopexy.

If it is determined that an opinion cannot be satisfactorily determined without another clinical examination of the Veteran, such examination should be scheduled with proper notification of such provided to the Veteran.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

2.  Finally, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them appropriate opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

